Case: 4:19-cv-01525-DDN Doc. #: 109-10 Filed: 06/02/20 Page: 1 of 4 PageID #: 1309




                                                                      City 2078

                                                                             Exhibit 10
Case: 4:19-cv-01525-DDN Doc. #: 109-10 Filed: 06/02/20 Page: 2 of 4 PageID #: 1310




                                                                      City 2079
Case: 4:19-cv-01525-DDN Doc. #: 109-10 Filed: 06/02/20 Page: 3 of 4 PageID #: 1311




                                                                      City 2080
Case: 4:19-cv-01525-DDN Doc. #: 109-10 Filed: 06/02/20 Page: 4 of 4 PageID #: 1312




                                                                      City 2081
